AMERICAN HIGH-INCOME TRUST Part B Statement of Additional Information December 1, 2009 (as supplemented March 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of American High-Income Trust (the "fund" or "AHIT") dated December 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: American High-Income Trust Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AHITX Class 529-A CITAX Class R-1 RITAX Class B AHTBX Class 529-B CITBX Class R-2 RITBX Class C AHTCX Class 529-C CITCX Class R-3 RITCX Class F-1 AHTFX Class 529-E CITEX Class R-4 RITEX
